                                                                                FILED IN CHAMBERS
                                                                                U.S.D.C ATLANTA

                                                                                 Aug 24 2020
                                                                          Date: __________________________

                                                                          JAMES N. HATTEN, Clerk
                  IN THE UNITED STATES DISTRICT COURT
                                                                               B. Evans
                                                                          By: ____________________________
                FOR THE NORTHERN DISTRICT OF GEORGIA                                Deputy Clerk
                          ATLANTA DIVISION


     U NITED S TATES OF A MERICA

        v.                                         Criminal Action No.
                                                   1:20-CR-258
     Y UE J AE M OON


                        Government’s Motion for Detention
The United States of America, by counsel, Byung J. Pak, United States Attorney,
and Bernita B. Malloy, Assistant United States Attorney for the Northern District
of Georgia, moves for detention under 18 U.S.C. §§ 3142(e) and (f).

1.      Eligibility of Case

     This case is eligible for a detention order because this case involves:
        A serious risk that the defendant will flee.

2.      Reason for Detention

     The Court should detain defendant because there are no conditions of release
that will reasonably assure the appearance of the person as required and the

safety of any other person and the community.

3.      Time for Detention Hearing

     The United States requests the Court conduct the detention hearing at initial
appearance.
     The United States requests leave of Court to supplement this motion with
additional grounds or presumptions for detention.
Dated: August 24, 2020.

                                          Respectfully submitted,
Richard Russell Federal Building
                                          B YUNG J. P AK
75 Ted Turner Drive S.W., Suite 600
                                          United States Attorney
Atlanta, Georgia 30303-3309
Phone: (404) 581-6000
Fax: (404) 581-6181
(404) 581-6052                            /s/BERNITA B. MALLOY
bernita.malloy@usdoj.gov                  Assistant United States Attorney
                                          Ga. Bar No. 718905




                                      2
                              Certificate of Service

I served this document today by filing it using the Court’s CM / ECF system,
which automatically sends electronic notification to the parties and counsel of
record.


August 24, 2020

                            /s/BERNITA B. MALLOY
                            BERNITA B. MALLOY
                            Assistant United States Attorney
